DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2018-45836) in view of Nagasaki (US 9960538).
Claim 6: Yamada discloses a second connector (1, Fig 1) comprising: a terminal block (at 29, Fig 6) provided with a plurality of second power cavities (33) and a plurality of second signal cavities (29) which extend in an up-down direction; a plurality of second power terminals (32) correspondingly mounted in the plurality of second power cavities 33; a plurality of second signal terminals (28) and a plurality of second braking terminals (also 28, see Fig 5) which are correspondingly mounted in the plurality of second signal cavities 29; a cover body (12) covering the terminal block; and a locking slidable cover (23), the locking slidable cover being capable of being locked together (via hooks 24 and 101, Fig 1) with a first connector (91) which is correspondingly mated with the second connector (1).
Yamada does not disclose the locking slidable cover slidably mounted on the cover body and being capable of sliding forwardly and rearwardly relative to the cover body. Nagasaki teaches a locking slidable cover slidably mounted on the cover body and being capable of sliding forwardly and rearwardly relative to the cover body (Fig 2, Fig 4, Fig 11, and col 5, lines 15-22).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cover disclosed in Yamada, to be slidable relative to the cover body, as taught in Nagasaki, in order to secure the slidable cover with one simplified lateral motion instead of rotating and pushing, as taught by Yamada.
Claim 7: Yamada further discloses wherein the locking slidable cover (23) comprises a top plate (at 23) and two side plates bent downwardly (to the right) from two sides of the top plate respectively (as shown in Fig 6), a lower end of each side plate is bent to form at least one locking tab (24), and the locking tab extends along a front-rear direction.
Claim 10: Yamada does not disclose wherein the side plate is provided with a limiting hole extending along the front-rear direction; the outer side surface of the cover body is further provided with a limiting protrusion protruding outwardly, the limiting protrusion extends into the limiting hole and is capable of limiting a range of movement of the locking slidable cover in the front-rear direction. However, Yamada does show the side plate provided with a limiting protrusion and the outer side surface of the cover body with a limiting hole. The limiting protrusion extends into the limiting hole and is capable of limiting a range of movement of the locking slidable cover. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the parts as an alternate way to secure the cover to the side plate of the locking slidable cover.

Claim 11 remains rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2018-45836) in view of Peng (US 2019/0123482) and Nagasaki (US 9960538).
Claims 11: Yamada discloses an electrical connector assembly comprising: a first connector (91) comprising: an insulating housing (92), the insulating housing being provided with a plurality of first power cavities (96) and at least one first signal cavity (94) which extend in an up-down direction (Fig 1); a plurality of first power terminals (95) correspondingly extending into the plurality of first power cavities; a plurality of first signal terminals (93) and a plurality of first braking terminals (also 93, see paragraph 0021 and 0031) provided in the first signal cavity; and a locking plate (also at 92), the locking plate being provided with a locking mechanism (101) protruding upwardly, the locking mechanism being exposed on an upper surface of the insulating housing (Fig 1), and the locking mechanism being used to be locked with a second connector (1) correspondingly; and the second connector (1) comprising: a terminal block (at 29, Fig  6) provided with a plurality of second power cavities (33) and a plurality of second signal cavities (29) which extend in an up-down direction; a plurality of second power terminals (32) correspondingly mounted in the plurality of second power cavities; a plurality of second signal terminals (28) and a plurality of second braking terminals (also 28) which are correspondingly mounted in the plurality of second signal cavities; a cover body (12) covering the terminal block; and a locking slidable cover (23) being capable of being locked together with the first connector (91) which is correspondingly mated with the second connector, wherein the locking slidable cover (23) of the second connector and the locking mechanism (101) of the first connector are correspondingly locked together (by 24), wherein the second power terminals are electrically connected with the first power terminals correspondingly, wherein the second signal terminals are electrically connected with the first signal terminals correspondingly, and wherein the second braking terminals are electrically connected with the first braking terminal correspondingly (Fig 1).
Yamada does not disclose the locking plate embedded in the insulative housing, or the locking slidable cover slidably mounted on the cover body, the locking slidable cover being capable of sliding forwardly and rearwardly relative to the cover body.
Peng discloses a locking plate (141, Fig 3) embedded (Fig 5) in an insulative housing. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to embed the locking plate in the insulative housing, as an alternate means of assembly that secures the locking plate to the housing.
Nagasaki discloses a locking slidable cover slidably mounted on the cover body and being capable of sliding forwardly and rearwardly relative to the cover body (Fig 2, Fig 4, Fig 11, and col 5, lines 15-22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cover disclosed in Yamada, to be slidable relative to the cover body, as taught in Nagasaki, in order to secure the slidable cover with one simplified lateral motion instead of rotating and pushing, as taught by Yamada.

Response to Arguments
Applicant's arguments and amendments, filed 3/30/2022 have been fully considered. 
Applicant argues “the sliding cover (61) of Nagasaki is not capable of meeting the limitations of claims 6 and 11, that the locking slidable cover be “capable of sliding forwardly and rearwardly relative to the cover body” and “capable of being locked together with a first connector which is correspondingly mated with the second connector”” (see Remarks, page 6 of 10).  Applicant further argues “that it would not have been obvious to modify the cover disclosed in Yamada in the manner taught by Nagasaki” (see Remarks, page 7 of 10).
In response to Applicant’s first argument that the sliding cover of Nagasaki is not “capable of sliding forwardly and rearwardly relative to the cover body,” it is noted that Nagasaki, at col. 5, lines 15-30, clearly teaches that the cover is “movable between the first position (Fig 3, Fig 4) and the second position (Fig 1, Fig 2) in a front-back direction,” indicating that Nagasaki’s cover (61) is slidably mounted and capable of sliding. As such, the slidable cover is capable of meeting the claimed limitation.
In response to Applicant’s second argument that the sliding cover of Nagasaki is not “capable of being locked together with a first connector which is correspondingly mated with the second connector,” this limitation is satisfied by Yamada, as detailed above. Nagasaki was not cited for its locking capability, but rather for being capable of sliding forwardly and rearwardly.  It is noted that applicant has not shown that the locking capability of the cover of Yamada is incompatible with an alteration to make it a sliding cover.
In response to Applicant’s third argument that it would not have been obvious to  modify the cover disclosed in Yamada in the manner taught by Nagasaki, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the feature of being capable of locking is taught by Yamada and the feature of being capable of sliding is taught by Nagasaki, and the combined teaching is that of a cover that is capable of both sliding and locking. Furthermore, one of ordinary skill in the art would have been motivated to combine the teachings of Yamada with those of Nagasaki for the purpose of securing the cover with one simplified lateral motion instead of rotating and pushing, as detailed above, thereby allowing for a cover that both slides and locks for easily securing the cover to the connector.
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).  Here, the functional language “capable of” does not appear to necessitate any different or additional structure for the claimed invention which may serve to patentably distinguish the claimed invention from the prior art. The prior art appears capable of performing the claimed functionality.

Allowable Subject Matter
Claims 1-5 are allowed. Allowability resides, at least in part, with the prior art not showing or fairly disclosing a connector having a locking plate with an opening and the at least one grounding terminal being bent upwardly from a side wall of the opening of the body, in combination with the remaining limitations of the claim.
Claims 8, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833